Citation Nr: 1044404	
Decision Date: 11/26/10    Archive Date: 12/03/10

DOCKET NO.  06-39 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a monthly apportionment in excess of $100.00 for 
C. J. W. (C.), minor child born 10/[redacted]/95 of the Veteran.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from March 1968 to May 
1971.  The appellant is the custodial parent of the Veteran's 
minor child C.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the appellant's request for an increase in 
the amount apportioned to her on behalf of the Veteran's minor 
child C.  In July 2009, the Board remanded the claim for 
additional development.  


FINDINGS OF FACT

1.  The Veteran's and appellant's child, C., was born in October 
1995.  

2.  In November 2002, the RO awarded an apportionment of the 
Veteran's VA compensation to the appellant on behalf of the child 
C., in the amount of $100 per month, which she continues to 
receive.  

3.  The Veteran has not been reasonably discharging his 
responsibility for support of his child during her minority, with 
whom he did not reside.  

4.  The appellant is not shown to have a financial hardship for 
the purpose of an increased special apportionment.  






CONCLUSION OF LAW

The criteria for an apportionment of 20 percent of the Veteran's 
VA compensation benefits have been met.  38 U.S.C.A. § 5307 (West 
2002); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.453 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Apportionment

The appellant asserts that an increased apportionment of the 
Veteran's compensation benefits should be awarded on behalf of 
her child, C.  It is argued that the current apportionment of 
$100 per month is less than 20 percent of the Veteran's benefits, 
and should be presumed to be an unreasonable amount under the 
applicable regulation.  Citing 38 C.F.R. § 3.451.  The appellant 
has also asserted that she is unable to work due to disability.  

In a rating decision, dated in October 2000, the RO inter alia 
granted a total rating on the basis of individual unemployability 
due to service-connected disability (TDIU).  

The record shows that C. is the child of the Veteran and the 
appellant, and that the appellant is the custodial guardian of C.  
C is therefore a minor and is potentially eligible to receive 
apportionment benefits.  38 C.F.R. § 3.452(a). 

In a decision dated in November 2002 the appellant was granted an 
apportionment of $100.00 per month on behalf of C., the Veteran's 
minor child.  

In August 2005, the appellant requested an increase in her 
monthly apportionment on the grounds that the $100.00 
apportionment from the Veteran's VA benefits was her only source 
of income.  In February 2006, the RO denied the claim.  

As an initial matter, in July 2009, the Board remanded this claim 
for additional development.  The Board stated that it appeared 
that the appellant had applied for Social Security benefits, and 
that there is no indication that Social Security records were 
ever requested by the RO.  The Board directed that an attempt be 
made to obtain a copy of the appellant's Social Security 
decisional documents.  The Board further directed that the record 
be updated to include financial status reports for the appellant 
and the Veteran, and that a record of VA benefits paid since 2005 
should be obtained, to include the name of each person receiving 
an apportionment of the Veteran's benefits since August 1, 2005, 
the amount of the monthly apportionment paid to each recipient 
since August 1, 2005, and the amount of compensation benefits 
paid to the Veteran each month since August 1, 2005.  

In September 2009, the RO sent the Veteran and the appellant 
duty-to-assist letters.  

With regard to the appellant, the RO requested her to provide her 
Social Security Administration (SSA) number and her date of 
birth, and stated that this information was required in order to 
obtain her SSA records.  She was further notified that she could 
provide any SSA documentation she possessed in support of her 
claim.  In a separate letter, dated the same day, the RO 
requested her to provide financial status reports for the years 
2006 to the present, and that if no response was received, "We 
may make a decision on your claim after 30 days."  She was 
further notified that she had up to one year to submit the 
requested information and/or any other evidence, even if a 
decision on her claim was made prior to her sending in such 
information.  

With regard to the Veteran, the RO requested him to provide a 
list of monthly income from all sources for the years 2005 to the 
present, list all property and its value, list his average 
monthly expenses for himself and all dependents living with him, 
provide a statement of the average monthly amount he gave to 
support his spouse and/or children who do not live with him, and 
to provide a statement of his spouse's monthly income if he had 
remarried.   

Also in September 2009, the RO obtained three pages of award data 
from VA's Compensation and Pension service that are in compliance 
with the Board's remand.  

There is no record of a reply to any of the RO's September 2009 
duty-to-assist letters sent to either the appellant, or to the 
Veteran.  There is no indication that any of these letters were 
returned by the Postal Service.  

In summary, VA has developed the claim to the maximum extent 
possible, where, as here, both of the parties have not cooperated 
with VA's attempts to develop the evidence.  Under the 
circumstances, the Board finds that there has been substantial 
compliance with the its remand.  See Dyment v. West, 13 Vet. App. 
141, 146-147 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

A veteran's benefits may be apportioned if the Veteran is not 
residing with his spouse or children, and a claim for 
apportionment is filed for or on behalf of the spouse or 
children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The 
first type is a "general" apportionment, which may be paid under 
the circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any Veteran may be apportioned if the Veteran is not 
residing with his spouse or children, and the Veteran is not 
reasonably discharging his responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. 
§ 3.450(a)(1)(ii).  It is not necessary for the claimant to 
establish the existence of hardship in order to obtain an 
apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. 
App. 294 (1993).  

The second type is a "special" apportionment.  Under this type of 
apportionment, without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation may 
be specially apportioned between the Veteran and his dependents 
on the basis of the facts of the individual case as long as it 
does not cause undue hardship to the other persons in interest.  
In determining the basis for special apportionment, consideration 
is to be given to such factors as the amount of VA benefits 
payable, other income and resources of the Veteran and those 
dependents in whose behalf the apportionment is claimed, and the 
special needs of the Veteran, his dependents and the 
apportionment claimants.  The amount apportioned should generally 
be consistent with the total number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
Veteran's benefits would constitute undue hardship on him or her, 
while apportionment of less than 20 percent of his or her 
benefits would not provide a reasonable amount for any 
apportionee.  38 C.F.R. § 3.451.  The special apportionment was 
apparently designed to provide for an apportionment in situations 
where a Veteran is reasonably discharging his responsibility for 
the support of any claimant who might be entitled to a "general" 
apportionment, but special circumstances exist which warrant 
giving dependents additional support.  See, e.g., Vet. Reg. No. 
6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 
4 (June 1934).  

Both of these types of apportionments (either "general" or 
"special" apportionment) are payable to a spouse or dependent.  
38 U.S.C.A. § 5307(a)(2) (West 2002); 38 C.F.R. §§ 
3.450(a)(1)(ii), 3.451.  

The "benefit-of-the-doubt" rule is not for application in a 
contested claim such as this case because the benefit of the 
doubt cannot be given to both the appellant and the Veteran 
simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).  

A financial status report (FSR) (VA Form 5655), dated in 
September 2005, shows that the appellant listed herself as 
disabled, and unemployed.  She stated the following:  she had no 
income; rent or mortgage payment: $165; food: $200; phone and 
cable: $95; school supplies: $30; clothes and shoes: $40; car 
insurance and gas: $179.10; her total monthly expenses were 
$709.10; she had a car worth $2,000.  She further stated that she 
had a SSA disability claim pending, and that family members have 
assisted her with monthly expenses.  In an associated statement 
(VA Form 21-4138) she listed her rent expense as $165, a gas 
expense of $100, a food expense of $200, a phone expense of $44, 
a cable expense of $51, school supplies of $30, expenses for 
clothes and shoes of $40, personal hygiene expenses of $25, and 
car insurance of $79.10, with total monthly expenses of $709.10.  

In an employment questionnaire, received in May 2007, the Veteran 
indicated that he had not been employed for the last twelve 
months.  

Accounting data reports from VA Compensation and Pension (C&P) 
service, dated in September 2009, indicate that the Veteran has 
received a net award of $2,594 as of December 2005, $2,681 as of 
December 2006, $2,743 as of December 1, 2007, $2,672 as of 
December 2, 2007, and $2,832 as of December 1, 2008, with all 
figures noted to have an associated apportionment amount of $100.  
A September 2009 C&P report for the appellant's apportionment 
indicate a $100 per month award since July 2002.    

There are no FSR's or other income/expense statements of record 
for the Veteran dated within the appeal period.

The Board finds that the record shows that the Veteran is not 
reasonably discharging his responsibility for his minor child's 
support.  In this case, there is nothing in the record to show 
that the Veteran is paying court-ordered support to the 
appellant, or to C, or that he is otherwise contributing to the 
appellant's or C's support in any way.  In this regard, reports 
indicate that the Veteran has a number of other children from a 
former spouse; four of these children were born in 1989 or 
earlier, and are therefore at least 18 years old (the birthdate 
of the fifth child is unclear).  See VA Form 21-686, received in 
April 1992; VA Form 21-0595d, received in November 1991.  There 
is nothing to show that he is currently paying court-ordered 
spousal or child support to any of these children, or to his 
former spouse (there is a 1993 support order for one child, who 
was born in 1983, with no indication that it is still in effect).  
The Veteran has not demonstrated that an increased apportionment 
on behalf of C would result in financial hardship.  With regard 
to the appellant, she is not required to demonstrate financial 
hardship in order to obtain a general apportionment under 38 
C.F.R. § 3.450.  Hall.  In this case, in November 2002 the RO 
awarded an apportionment of $100 per month, and the Veteran is 
shown to have been receiving no less than $2,594 since December 
2005.  The Board therefore finds that an apportionment in the 
amount of 20 percent is warranted.  In this regard, the Board 
notes that the 20 percent apportionment share awarded in this 
decision is the minimum ordinary amount established by the 
special apportionment guideline discussed in 38 C.F.R. § 3.451.  
 
A "special" apportionment in excess of 20 percent is not 
warranted.  The Board notes that the Veteran is rated inter alia 
as 70 percent disabled due to an acquired psychiatric disorder, 
and he has been found to be permanently and totally disabled and 
unable to gain employment.  There is nothing to show that the 
Veteran has a source of income other than his VA compensation.  
Although the appellant has indicated that her monthly expenses 
far exceed her income, she has stated that she had a claim for 
disability benefits before the SSA, and she failed to respond to 
VA's September 2009 duty-to-assist request for information which 
would have allowed VA to determine whether or not she was in 
receipt of SSA disability benefits (and, if so, how much those 
benefits are).  Thus, the evidence is insufficient to show 
hardship.  38 C.F.R. §§ 3.451, 3.453.  Accordingly, the Board 
finds that a "special" apportionment, in excess of the 20 
percent granted in this decision, is not warranted.  


II.  Veterans Claims Assistance Act of 2000

In accord with the Veterans Claims Assistance Act of 2000 (VCAA), 
VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well as a 
duty to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

However, this appeal concerns a benefit provided under chapter 53 
of title 38, United States Code.  The rules governing VA notice 
and assistance upon receipt of a claim for benefits as outlined 
in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply 
to claims for benefits provided under chapters other than chapter 
51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  That 
is, the VCAA does not apply to decisions regarding how benefits 
are paid.  VA rules do, however, include special procedural 
requirements for simultaneously contested claims, such as a claim 
for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102 
(2010).  The applicable contested claims procedures have been 
followed.  

Finally, as previously discussed, VA has unsuccessfully attempted 
to obtain financial information from both parties.  VA has also 
afforded both parties the opportunity to give testimony before 
the Board.  All known and available records relevant to the issue 
on appeal have been obtained and associated with the claims file, 
and neither party has contended otherwise.  In this regard, both 
parties failed to respond to VA's duty-to-assist letters, sent in 
September 2009.  As acknowledged by the appellant's 
representative, the appellant has not submitted her birth date 
and SSA number as requested by the RO, and it is therefore not 
possible to obtain her SSA records.  See representative's 
statement, dated in March 2010.  The Board therefore concludes 
that neither the appellant nor the Veteran is prejudiced by a 
decision on the claim at this time.  


ORDER

Entitlement to an apportionment of 20 percent of the Veteran's VA 
compensation benefits for the Veteran's minor child ("C") is 
granted, subject to the laws and regulations governing the 
payment of monetary awards.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


